NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
` V
for the FederaI Circuit
HTC CORPORATION AND
HTC AMERICA, INC.,
Plaintiffs-Appellees,
IPCOM GMBH & CO., KG, 
Defendan,t-Appellant.
2011-1004
Appea1 from the United States District C0urt for the
District of C01u1nbia in 08-CV-1897, Judge R0se1nary M.
C011yer.
ON MOTION
0 R D E R
HTC C0rp0rati0n and HTC America, Inc., move for a
14-day extension of time, until January 10, 2011, to file
its opposition to IPCOM’s request for judicial n0tice.
Up0n consideration t_here0f,
IT IS ORDERE1;) THAT:
The motion is granted

HTC CORP V. IPCOM GMBH
2
FOR THE COURT
 2 2 20 10 /s/ J an H0rbal__\;
Date J an H0rba1y
cc: Michael A. Obl0n, Esq.
S
Mitche11 G. St0ckWe11, Esq.
C1erk
Fl
u.s. couR'r o‘FEP=EALs ma
ms 5EnEa_ALc1Rcun
DEC 22 2010
1AN|'l0RBALY
_Cl.£RK